      Case 5:18-cv-05814-BLF Document 73-4 Filed 07/23/19 Page 1 of 2



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   JACOB M. HEATH (SBN 238959)
     jheath@orrick.com
 3   WILL MELEHANI (SBN 285916)
     wmelehani@orrick.com
 4   JOHANNA L. JACOB (SBN 286796)
     jjacob@orrick.com
 5   ORRICK, HERRINGTON & SUTCLIFFE LLP
     405 Howard Street
 6   San Francisco, CA 94105
     Telephone:    +1-415-773-5700
 7   Facsimile:    +1-415-773-5759
 8   Attorneys for Plaintiff
     POYNT CORPORATION
 9
10                                UNITED STATES DISTRICT COURT

11                          NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN JOSE DIVISION

13

14   POYNT CORPORATION,                           Case No. 5:18-cv-05814 BLF
15                   Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                  PLAINTIFF POYNT CORPORATION’S
16         v.                                     ADMINISTRATIVE MOTION TO FILE
                                                  UNDER SEAL
17   INNOWI, INC,
                                                  Courtroom: 3, 5th Floor
18                   Defendant.                   Judge: Hon. Beth L. Freeman
19
20

21

22

23

24

25

26

27

28
                                                        [PROPOSED] ORDER GRANTING PLAINTIFF’S
                                                               ADMIN. MOT. TO FILE UNDER SEAL
                                                                            5:18-CV-05814 BLF
       Case 5:18-cv-05814-BLF Document 73-4 Filed 07/23/19 Page 2 of 2



 1                                                 ORDER

 2          Having considered Plaintiff Poynt Corporation’s (“Poynt”) Administrative Motion to file

 3   portions of Exhibit 4 to the Declaration of Luc Dahlin In Support of Defendant Innowi, Inc.’s

 4   Motion to Dismiss Pursuant to F.R.C.P. 12(b)(6) and Motion to Strike Pursuant to F.R.C.P. 12(f)

 5   filed on April 8, 2019 (Dkt. 53-5) under seal, and good cause appearing in support thereof,

 6          IT IS HEREBY ORDERED that Poynt’s Administrative Motion to Seal is GRANTED.

 7   The Court’s rulings are set forth in the table below.

 8
                                                                     PORTION TO BE
 9              ECF
                                    DOCUMENT                     MAINTAINED UNDER
                NO.
10                                                                       SEAL
               53-5      Exhibit 4 to the Declaration of Luc   8:5-8
11                       Dahlin In Support of Defendant
                         Innowi, Inc.’s Motion to Dismiss
12                       Pursuant to F.R.C.P. 12(b)(6) and
                         Motion to Strike Pursuant to
13
                         F.R.C.P. 12(f)
14

15
            IT IS SO ORDERED on this ___ day of _____ 2019.
16

17

18
                                                                   Hon. Beth Labson Freeman
19                                                                 United States District Judge

20

21

22

23

24

25

26

27

28
                                                                 [PROPOSED] ORDER GRANTING PLAINTIFF’S
                                                  -1-                   ADMIN. MOT. TO FILE UNDER SEAL
                                                                                     5:18-CV-05814 BLF
